DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rotating shaft (Claim 1, line 7)”, “sprag (Claim 1, line 7)”, “fixing block fixedly connected to the second base (Claim 2, line 7) must be shown or the feature(s) canceled from the claim(s).  

The drawings are objected to because the Specification (Pg. 3, Para 0017) discloses a reel pipe sleeving, clamping block, and slot in the reel pipe, which do not have corresponding reference characters in the disclosure and drawings. Para 0018 discloses the lower beam and lower round pipe sleeving which do not have corresponding reference characters in disclosure and drawings. The disclosure has not set forth that these structures are known in the art and have therefore been omitted from the drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: Regarding claim 1 (line 13), the phase “the saw webs” should be “the saw web.”  
Regarding claim 4, the phrase “the arc-shaped groove and the positioning grooves” should be “an arc-shaped groove and positioning grooves.” Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: fixing mechanism fixes the third base to the working platform in claim 1 and driving mechanism driving a first sliding seat and a driving mechanism driving a second sliding seat in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Regarding claim 1, the phrase “a connected shaft is mounted on a rotating shaft” is indefinite. It is unclear if the connected shaft is the same or a different structure than the rotating shaft. In other words, how is a shaft mounted on a shaft? What structure is imparted by the connected shaft and is it mounted external or internal to the rotating shaft of the motor? 
Regarding claim 4, the phrase “a plurality of position protrusions extending in the arc-shaped groove and the positioning groove” is indefinite. The claim has not set forth a structural relationship between the arc shaped groove and the positioning grooves. In other words, what structure of the cutting apparatus are these grooves disposed?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 7 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20020178884 to Chuang et al. in view of US Patent Application Publication No. 20040103769 to Parks and in further view of EP 1514656 to Uneyama and in further view of US Patent Application Publication No. 20050150344 to Nien.
In re claim 1, as best understood, Chuang teaches a customized blinds&shades cutting apparatus, comprising a working platform (12,60), wherein the working platform is provided with a blinds&shades fabric cutting mechanism (14R), a blinds&shades integrated cutting mechanism (14L) and an adjustable positioning mechanism (18); 
the blinds&shades fabric cutting mechanism (14R) comprises a first base (see Annotated Figure 1, below), a first motor (33) is fixedly mounted on the first base, a rotating shaft (the motor has a rotating shaft connected to the motor which drives the saw blade) of the first motor (33), and a cutter knife (15R) is further movably arranged on the first base; 
the blinds&shades integrated cutting mechanism (14L) comprises a second base (the second base of saw 14L is the same base of saw 14R shown in Annotated Figure 1 on Page 8, below), an aligning and cutting die (75) is arranged on the second base and a cutting groove (76) is formed in the working platform (12,60), the second base, and the aligning and cutting die (75), and the blinds&shades integrated cutting mechanism further comprises a saw web (15L) corresponding to the cutting grooves (76) in position and the saw webs (15L) are movably mounted on the working platform (12); and 
the adjustable positioning mechanism (18) comprises a third base (carriage 18 has a base plate shown in at least Figure 3) movably arranged on the working platform (12), the third base is provided with a positioning and cutting die (20).


    PNG
    media_image1.png
    832
    769
    media_image1.png
    Greyscale

Regarding claim 1, Chuang teaches a rotating shaft, but does not teach a connected shaft is mounted on a rotating shaft.
Parks teaches in the art of sliding miter saws, a saw having a motor (21) with a rotating shaft (21s) and a connected shaft (24s) mounted on the rotating shaft. The connected shaft is part of the blade guard (24) which aids in providing additional support to the motor shaft. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the blade guard of Chuang with a shaft support as taught by Parks to provide additional support to the motor shaft (Para 0025).

Regarding claim 1, Chuang teaches a rotating shaft but does not teach the shaft has a sprag.
Uneyama teaches a saw having a sprag (29) which engaging in only one direction (Col. 10 lines 9-25).
It would have been obvious to one having ordiary skill in the art before the effective filing date of the invention to provide the shaft of modified Chuang with a sprag as taught by Uneyama which is advantageous for making gear shifting simple and reducing cost.

Regarding claim 1, Chuang teaches a third base, but does not teach the third base having a fixing mechanism fixing the third base to the working platform.
Nein teaches a third base (20) having a coupling block (21) and lock screw (22) which is threaded into the bottom of the clamping block and perpendicularly stoppable against the rod to lock the third base in a desired position (Para 0022).
It would have been obvious to one having ordinary skill in the art at the time of invention to provide Chuang with a lock screw and clamping block arrangement as taught by Nein to adjust and retain the third base relative to the cutting mechanisms cut the workpiece at a desired length. Locking the platform at a desired position also prevents unwanted movement which leads to clean cuts. 

In re claim 2, modified Chuang teaches wherein the working platform (12, Chuang) is provided with a first sliding rail (16, right, Chuang), the first base (see Annotated Figure 1, on Pg. 7, above) and the second base are fixedly mounted at one end of the first sliding rail (16, right, Chuang), the third base (18, Chuang) is slidably mounted on the first sliding rail (16, right, Chuang), the positioning and cutting die (20, Chuang) is mounted at the end of the third base (18, Chuang) facing the second base, the fixing mechanism comprises a fixing block (21, Nein) fixedly connected to the second base (shown in at least Figures 1 and 3, the fixing block 18R is connected to the second base via various structures, including the platform 12), a sliding groove (hole of clamping block 21, Nein) is formed in the lower end of the fixing block (21, Nein), the second base is slidably connected to the first sliding rail (16, right) through the sliding groove, a threaded hole (hole disposed in fixing block 21, Nein) communicating with the sliding groove is further provided within the fixing block (21, Nein), and a screw (22, Nein) is mounted in the threaded hole (Para 0022, Nein) in a threaded manner.
In re claim 5, modified Chuang teaches wherein a positioning protrusion (see Annotated Figure 1 on Page 7, above) arranged correspondingly to the connected shaft (24s, Parks) is arranged at the end of the third base (18, Chuang) facing the first base.
In re claim 7, wherein a plurality of supporting legs (Fig. 1, Para 0036) are arranged at the lower end of the working platform.

Claims 3 and 9 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Chuang et al. in view of Parks and in further view of Uneyama and in further view of Nien, as applied to the above claims and in further view of US Patent No. 7,000,516 to Lin et al. and CA2668804 to Lee.
In re claim 3, modified Chuang teaches a positing and cutting tie having a blinds and shads fabric positioning die (20R) and a blades and shades body positioning die (20L) but does not teach an arc-shaped groove is formed in an arc- shaped groove is formed in an upper end surface of the blinds&shades fabric positioning die, a plurality of positioning grooves are formed in an upper end of the blinds&shades body positioning die, the positioning grooves are arc- shaped or rectangular grooves, and the aligning and cutting die has the same structure as the positioning and cutting die.
Lin teaches a positioning die (30) having a plurality of positioning grooves (321) formed in an upper end of a positioning die with rectangular grooves (Col. 3, lines 37-67, Col. 4, lines 1-3).
Lee teaches a positioning die (32) having arc shaped grooves (3211) and a die (5,7) aligning with the grooves (Page 5, lines 1-14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the positioning dies of Chuang with a plurality of rectangular and arc shaped grooves as taught by Lin and Lee which provide different shape and sized holes for cutting different model blind (Col. 3, lines 37-67, Col. 4, lines 1-3). The combination does not teach the aligning and cutting die has the same structure as the positioning and cutting die; however, it would have been an obvious to provide the positioning and cutting die of Chuang with positioning dies of various shapes as taught by Lin and Lee to aid in holding different model blinds which is merely an obvious matter of design choice and a duplication of working essential parts. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In other words, one having ordinary skill in the art would recognize the advantages of a positioning and cutting die and aligning and cutting die having the same structure to provide adequate support to the blinds or shades being cut.
 
In re claim 9, modified Chuang teaches a cutting apparatus, but does not teach a protective cover is rotatably mounted at one ends of the first base and the second base, the protective covers being provided with processing openings.
Lin teaches a protective cover (312) pivotally mounted at with respect to each of the first cutter (20) and second cutter units (30). The protective cover is rotating mounting and permits operator access during troubleshooting, as well as, a switch to turn on the cutter drive (Col. 3, lines 37-53). The protective cover opens, which has been interpreted as it is provided it a processing opening.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the ends first and second bases of modified Chuang with protective covers as taught by Lin to easily access for troubleshooting the cutting apparatuses (Col. 3, lines 37-53, Lin).

Claim 4 is rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Chuang et al. in view of Parks and in further view of Uneyama and Nien, as applied to the above claims, and in further view of US Patent Application Publication No. 2005045012 to Nein, hereinafter Nein ‘012.
In re claim 4, modified Chuang teaches a third base, but does not teach a backing plate in which the backing plate is provided with a plurality of adjusting protrusions extending into the arc shaped groove and positioning groove, respectively.
Nein ‘012 teaches a third base having a backing plate (see Annotated Figure 3, on Pg. 12, below) with a plurality of adjusting protrusions (72,76) extending into the arc shaped groove (71) and the positioning groove (75). The protrusions and grooves are part of a sliding bar and measuring rule arrangement which permits the third base to be positioned at a desired location for proper cutting of the blind (Paras 0019-0023).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide modified Chuang with a backing plate, protrusion, and scale arrangement as taught by Nein ‘012 to provide the operator with a length indicator to position the blind for cutting (Para 0019).


    PNG
    media_image2.png
    753
    826
    media_image2.png
    Greyscale


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. in view of Parks and in further view of Uneyama and in further view of Nien, as applied to the above claims and in further view of US Patent Application Publication No. 20040055436 to Parks et al (hereinafter Parks ‘436).
In re claim 6, modified Chuang teaches a second sliding rail (16, left) is arranged on a lower side of the working platform (12), a second motor (33L) provided with the saw web (15L) is slidably mounted on the second sliding rail (16,left) through a first sliding seat (18, left), a third sliding rail (26)  perpendicular to the connected shaft (24s, Nein) is provided on the first base, the cutting knife (15L) is slidably mounted on the third sliding rail through a second sliding seat (see Annotated Figure 1), the working platform is further provided with a first driving mechanism (22, Nein) driving the first sliding seat to move on the second sliding rail (16, left), but does not teach a second driving mechanism driving the second sliding seat to move on the third sliding rail.
The term driving mechanism invokes 112, 6th paragraph. According to the disclosure, the driving mechanism can be the screw (17) which rotates by means of a wheel manually to control the sliding seat relative to the sliding rail. It has been interpreted, Nein discloses this structure, as set forth above in claims 1 and 6.
Parks teaches a driving mechanism (35) driving the second sliding seat (14) relative to a third rail (15). The driving mechanism is used in combination with a bearing located in the sliding seat to lock to rails to prevent movement of the saw assembly (Para 0016).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide modified Chuang with a driving mechanism as taught by Parks to lock the saw relative to the rails to prevent movement of the saw assembly during cutting (Para 0016, Parks). This prevents misaligned cuts and reduces user injury.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. in view of Parks and in further view of Uneyama and in further view of Nien, as applied to the above claims and in further view of US Patent Application Publication No. 20070056419 to Tippmann.
In re claim 8, Chuang teaches a cutting apparatus, but does not teach two foot control switches are further arranged on the lower side of the working platform, the two foot control switches being connected to the first motor and second motor, respectively. 
	Tippmann teaches it is known to actuate an electric motor via a foot pedal (Para 0029). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide actuator the motor of the cutting apparatus of Chuang via a foot control as taught by Tippmann, which is an obvious matter of design choice for actuating a motor. Actuation via a foot pedal frees the operator’s hands to permit workpiece positioning and the performance of other tasks during the machining operation. While Tippmann teaches a single foot device, one having ordinary skill in the art would have realized a second foot pedal would be required to operate a second motor. It would have been obvious to provide Chuang with a second foot pedal to maintain individual operation of each cutting apparatus and for the advantageous that were previously disclosed. Providing Chuang with a second foot pedal is an obvious matter of design choice and merely a duplication of working essential parts. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CA 2550971 teaches a plurality of grooves for holding blinds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724